Citation Nr: 9925103	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-17 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, on 
the basis of whether new and material evidence has been 
submitted to require redetermination of employment handicap 
under 38 C.F.R. § 21.58(a) (1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from November 1969 to 
August 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 determination by the 
Vocational Rehabilitation and Counseling (VR&C) division of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellant is presently rated totally disabled due to 
service-connected bilateral hearing loss.  He has no other 
service or nonservice connected disabilities.

2.  In October 1990, a VA counseling psychologist concluded 
that the appellant did not have an employment handicap based 
on his current work situation.  The VR&C division denied 
entitlement to benefits under Chapter 31 in November 1990 
based on these findings.

3.  Evidence associated with the file since the November 1990 
decision is not so significant that it must be considered in 
order to fairly decide whether the appellant's service-
connected hearing loss disability prevents him from preparing 
for, obtaining, or retaining suitable employment in a 
position which is consistent with his abilities, aptitudes, 
and interests.



CONCLUSIONS OF LAW

1.  The VR&C's November 1990 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 21.58(a) (1998).

2.  New and material evidence has not been submitted to 
reopen the previously denied claim for entitlement to 
benefits under Chapter 31, Title 38, United States Code.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 1991); 38 C.F.R. § 21.1 
(1998).

Applicable law and VA regulations provide that a person shall 
be entitled to a rehabilitation program under Chapter 31 if 
such person is a veteran who has a service connected 
disability rating at 20 percent or more which was incurred or 
aggravated in service on or after September 16, 1940 and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102(1)(A) and (B) 
(West Supp. 1998); 38 C.F.R. § 21.40(b) (1998).

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of title 38, United States Code, of a veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101(1) (West Supp. 1998); 38 
C.F.R. § 21.51(b) (1998).  Impairment is defined as 
restrictions on employability caused by the veteran's service 
connected and nonservice connected disabilities, negative 
attitude toward the disabled, deficiencies in education and 
training, and other pertinent factors.  38 C.F.R. 
§ 21.51(c)(1) (1998).

An employment handicap does not exist when any one of the 
following conditions is present:

(i) The veteran's employability is not 
impaired; this includes veterans who are 
qualified for suitable employment, but do 
not obtain or retain such employment for 
reasons within their control;

(ii) the veteran's employability is 
impaired, but his or her service-
connected disability does not materially 
contribute to the impairment of 
employability; or

(iii) the veteran has overcome the 
effects of the impairment or 
employability through employment in, or 
qualification for, employment in an 
occupation consistent with his or her 
pattern of abilities, aptitudes, and 
interests and is successfully maintaining 
such employment.

38 C.F.R. § 21.51(f)(2) (1998).

The veteran's abilities to obtain or retain employment are 
not impaired if he or she has a history of current, stable, 
continuous employment.  38 C.F.R. § 21.51(e)(2) and (3) 
(1998).

The law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a) (West 
1991); 38 C.F.R. § 21.52(a) (1998).  A veteran who has been 
found to have an employment handicap shall be held to have a 
serious employment handicap if he or she has: (1) A 
neuropsychiatric service-connected disability rated at thirty 
percent or more disabling; or (2) Any other service-connected 
disability rated at fifty percent or more disabling.  38 
C.F.R. § 21.52(c) (1998).
In cases where the veteran-claimant has never been inducted 
into a Chapter 31 program of rehabilitation, as is the 
situation presented here, a determination as to employment 
handicap, serious employment handicap, or eligibility for a 
program of employment services will not be changed except 
for: (1) Unmistakable error in fact or law; or (2) New and 
material evidence which justifies a change.  38 C.F.R. 
§ 21.58(a) (1998).  As there is no express or implied 
allegation of unmistakable error in fact or law, or for that 
matter, any prima facie evidence of same shown by the record, 
the Board will address this claim on the basis of whether 
redetermination of the Chapter 31 claim is in order based on 
new and material evidence.

"New and material evidence" as defined by applicable VA 
regulations means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(definition of "material evidence" adopted by VA under sec. 
3.156(a) of 38 C.F.R. reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108)).

The appellant's original claim for vocational rehabilitation 
benefits under Chapter 31 was denied by the RO's VR&C 
division in July 1989.  At that time, the appellant was rated 
70 percent disabled for his service-connected bilateral 
hearing loss.  He had no other service connected or 
nonservice connected disabilities.  His educational 
background included a bachelor's degree in Humanities and a 
Master's degree in educational leadership.  In addition, he 
had a teaching certificate in art and design from the state 
of Alabama.  His employment background included training as a 
dental hygienist while he was on active duty in the U. S. Air 
Force, a high school art design teaching position in Alabama 
from 1976 to 1980, his own business as a general contractor 
from 1980 to 1988, and current full-time employment since 
October 1988 as a civilian employee of the Department of 
Defense at the Hurlburt Air Force Base, initially in the 
position of a GS-7 construction inspector, and since June 
1989, as a guidance counselor (a GS-9 level position) in the 
educational services office.  The appellant requested Chapter 
31 benefits to enter a doctoral program in education 
leadership so that he could become a supervisor.  He stated 
since taking the job as a guidance counselor, he realized how 
much of a problem he had concerning his hearing and his 
ability to hear and understand people.

A VR&C "Counseling Record - Narrative Report" prepared in 
July 1989 contained a detailed evaluation of the appellant's 
present employment situation, his past work experience, and 
his medical condition, the report of which is of record.  
Based thereon, the VA counseling psychologist concluded the 
following:

Even though the veteran has a 70% service 
connected disability for impaired 
hearing, it is clear that the veteran has 
limitations to employment, however, these 
limitations due to the hearing loss does 
not cause the veteran to have an 
employment handicap.  The veteran is 
fully trained, educated and employed in 
the area that he is qualified in and is 
able to maintain, sustain and continue 
his employment situation.  Need for 
vocational/rehabilitation training cannot 
be established based on the evidence 
obtain[ed] during the counseling session.

This completes the initial evaluation 
with the veteran being found not in need 
of vocational/rehabilitation training 
based on the fact that the effects of his 
service connected disability does not 
materially hinder his ability from 
obtaining, maintain[ing], or sustaining 
suitable employment.

Thereafter, the record reflects that the appellant re-filed 
for Chapter 31 benefits in August 1990.  However, his claim 
was again denied essentially on the same grounds.  His 
medical condition remained unchanged (hearing loss rated at 
70 percent with no other service or nonservice-connected 
disabilities) as did his current employment situation (GS-9 
guidance counselor at Hurlburt Air Force Base).  A VR&C 
"Counseling Record - Narrative Report" prepared in October 
1990, which noted that the evidence considered included a 
letter from the appellant's supervisor who recommended that 
he be trained at a higher level to either teach, research or 
work in a leadership role because his hearing difficulties 
were making it harder for him to perform his job as a 
guidance counselor, aptly summarized his contentions 
regarding why he desired Chapter 31 benefits and the reasons 
why such training was warranted:

Upon the subsequent review of the 
evidence the veteran submitted during 
this counseling session, it was 
determined that the veteran was still not 
eligible for VR training benefits under 
Chapter 31.  The veteran has sufficient 
education, skills and background and is 
currently employed at GS 9 level as a 
guidance counselor with the US Air Force.  
The program is suitable and his 
employment situation is suitable.  The 
veteran is able to maintain employment in 
spite of his disability and has appeared 
to overcome the handicaps imposed on his 
disability.

The appellant re-applied for Chapter 31 benefits in March 
1995.  The RO initially informed the appellant by letter 
dated in April 1995 that his claim could not be reconsidered 
because no new and material evidence had been received since 
the prior denial.  He was not provided formal notice of his 
appeal rights with regard to the April 1995 letter-decision, 
however, the RO subsequently obtained clarification that he 
intended to appeal the RO's decision by asking for an 
administrative review in March 1996.  Administrative review 
was accomplished in April 1996, at which time the VR&C 
division denied the claim.  The appellant was provided notice 
of his appellate rights as to the administrative review and 
he perfected an appeal from that decision that is now before 
the Board.

The appellant's application and statements submitted in 
support of his claim again reflected his intent to apply for 
Chapter 31 benefits in order to obtain a doctoral degree in 
educational leadership.  He maintained that he needed the 
doctorate to stay competitive in his line of work.  At the 
time of the application, the record disclosed that he was 
currently a full-time permanent employee in the position of 
Deputy Chief of Education at the Hurlburt Air Force Base.  
His position was compensated at the GS-11 level, representing 
a promotion since he was last evaluated in 1990.  The record 
also reflected that his bilateral hearing loss was increased 
from 70 to 100 percent disabling in November 1994, although 
he still had no other service or nonservice-connected 
disabilities.  A letter from his supervisor at the Hurlburt 
Air Force Base dated in August 1995 indicated that the 
appellant had a "distinct and very severe" employment 
handicap and that a doctoral degree in his field would be 
desirable so that he could be competitive for purposes of 
promotion opportunities.

In connection with his application for benefits, a new VR&C 
"Counseling Record - Narrative Report" was prepared in 
February 1996.  The report contained a detailed evaluation of 
the appellant's present employment situation, his past work 
experience, and his medical condition, which included the 
results of skills/aptitude/abilities psychological testing 
completed by a private psychological testing firm in 
September 1995.  Based thereon, the VA counseling 
psychologist concluded that the appellant had overcome his 
employment handicap by virtue of his educational and 
employment experience.  In the body of the report, the 
counseling psychologist indicated that the appellant had a 
history of stable employment in his Deputy Chief of Education 
position that he was currently qualified for based on his 
past employment history and educational background.  
Moreover, it was noted that the position was compatible with 
his disability as accommodations had been made for his 
hearing loss.  Further, it was noted that although the 
appellant's expressed desire to obtain further education 
would make him more competitive for higher level positions, 
he was not currently competing for employment in his present 
line of work.  Also, it was stated in the report that 
notwithstanding the appellant's assertions that his 
occupation was restricted in terms of additional available 
promotion opportunities at the Air Force Base, his line of 
work was not restricted in a true sense because it was 
possible in his geographic location to obtain similar-type 
positions in the private sector with his current education 
and employment background.  Hence, the VA counseling 
psychologist stated that his occupation was not as restricted 
as he thought.

At his personal hearing in June 1997, the appellant testified 
with respect to the issue on appeal, reiterating essentially 
the contentions he previously expressed regarding why he 
needed Chapter 31 benefits to obtain a doctoral degree in 
education.  It was disclosed at his hearing that he feared 
the government might eliminate his job and hence, he needed 
to obtain the doctorate to be more marketable for higher 
level positions that presumably, would not be eliminated.  He 
admitted, however, that the additional educational training 
would really only be necessary for promotion purposes.  The 
appellant also testified that he had completed approximately 
fifty percent of his doctorate degree requirements (all of 
his classes completed; only needed to finish his 
dissertation).  Also, it was disclosed at his hearing that in 
his present position, he had received either superior or 
excellent performance appraisals over the course of the last 
two or three years.

Upon review of the record and considering the appellant's 
contentions, the Board concludes as the record continues to 
show that the appellant does not have an employment handicap, 
no new and material evidence has been submitted to allow 
reopening of his previously denied claim for Chapter 31 
benefits.  While the record continues to show that he is 
impaired by virtue of his service-connected bilateral hearing 
loss disability, which is now totally disabling for schedular 
purposes, he is nevertheless managed to maintain stable 
employment since 1989 in the same line of work as a Defense 
Department civilian education officer working at an airbase, 
with no reported time lost for sick leave or disciplinary 
action taken against him because of his service-connected 
disability or due to any other medical condition.  In fact, 
the record currently shows that he has been promoted to a 
supervisory position in his line of work since the last 
denial of his claim.

Furthermore, the findings detailed above in the preceding 
paragraph are supported by the medical evidence of record.  
The aforementioned VR&C "Counseling Record - Narrative 
Report" prepared in February 1996 reviewed all the pertinent 
facts regarding his eligibility for vocational rehabilitation 
and concluded that such training was not warranted given his 
current situation.  These facts are not unlike those 
previously noted in similar reports conducted in 1989 and 
1990 and hence, the findings reported in 1996 are considered 
cumulative in nature.  The bottom line here is that the 
evidence of record continues to show that the appellant is in 
an occupation that is suitable for his experience and 
training, which does not aggravate his hearing loss 
disability, and which suits his interests and abilities.  
Based on these findings, an employment handicap is not 
demonstrated by any of the new evidence obtained or 
associated with the file since the last denial of his claim 
in 1990.  Further consideration of whether he has a 
"serious" employment handicap is not otherwise in order 
where an employment handicap is not found under the current 
law and regulatory scheme.

The Board acknowledges the appellant's expressed desire to 
improve his situation by obtaining additional educational 
experience and training to further his desire for promotion 
in his field.  However, it must be pointed out the underlying 
tenet of VA's vocational rehabilitation program is to enable 
veterans "to obtain and maintain suitable employment."  In 
this case, based on the appellant's work history to date and 
the findings of the February 1996 Counseling Record - 
Narrative Report, he has achieved these ends without an 
objectively demonstrated employment handicap.  As such, he is 
in fact working in an area that is consistent with his 
abilities, aptitudes and interests.  Thus, his desire to 
obtain additional educational training to enhance his ability 
to obtain a promotion to a higher level position in his 
field, in this case, a position as Chief of Education, is 
insufficient by itself to warrant entitlement to Chapter 31 
benefits.

Accordingly, as the appellant does not meet the criteria 
necessary to establish eligibility for benefits under Chapter 
31 because he does not now have an employment handicap, his 
previously denied claim for these benefits will not be 
reopened.  38 U.S.C.A. §§ 3101, 3102, 5107, 5108 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.156(a), 21.40, 21.51, 21.58(a) 
(1998).

Finally, the Board notes that certain amendments to the law 
enacted by Congress in 1996 reestablished the requirement 
that a veteran's employment handicap must be as a result of a 
service-connected disability in order to receive VA 
vocational rehabilitation benefits.  See "The Veterans' 
Benefits Improvements Act of 1996," Pub. L. No. 104-275, 110 
Stat. 3322 (Oct. 9, 1996).  By this legislation, Congress 
amended, inter alia, 38 U.S.C. § 3101(1) to define the term 
"employment handicap" as meaning an impairment resulting in 
"substantial part" from service-connected disability for 
purposes of entitlement to Chapter 31 benefits.

The amendments to Title 38 enacted by this legislation were 
made applicable only with respect to claims of eligibility or 
entitlement to services and assistance under Chapter 31 
received on or after the date of the enactment of the Act, 
October 9, 1996.

In 1995, prior to the enactment of Public Law 104-275, the 
United States Court of Veterans Appeals (renamed the U. S. 
Court of Appeals for Veterans Claims as of March 1, 1999) 
(the Court) found no statutory support for VA's regulations 
requiring a causal relationship between a veteran's service-
connected disability and the employment handicap.  See 
Davenport v. Brown, 7 Vet. App. 476 (1995).  The appellant's 
representative has specifically requested that the Board 
consider the Court's holding in Davenport v. Brown.  See 
Informal Hearing Presentation, p. 2 (May 7, 1999).

In Davenport, the Court held that the requirement of 38 
C.F.R. § 21.51(c) that a veteran's service-connected 
disability must "materially contribute to the veteran's 
employment handicap" was inconsistent with 38 U.S.C.A. 
§§ 3101(1) and 3102(1)(A) and therefore, invalid as in excess 
of statutory authority.  The Court stated further, that to 
the extent that 38 C.F.R. § 21.51(c)(2), (e), (f)(1)(ii) and 
(f)(2), included the "materially contribute" language and 
required a causal nexus between a veteran's service-connected 
disability and his/her employment handicap, those regulatory 
provisions were unlawful as well.

Inasmuch as the appellant's most recent claim for Chapter 31 
benefits was filed in March 1995, or before the effective 
date of the enactment of Public Law 104-275, the Board is 
bound by the Court's decision in Davenport.  Therefore, the 
aforementioned statutory changes to Title 38, United States 
Code, enacted by Public Law 104-275, are not for application 
in this case.

Nevertheless, the Board concludes that the facts in this case 
can be distinguished from those in the Davenport case, 
rendering application of the holding in that case to be 
nugatory to the disposition of this appeal.  As alluded to 
above, the appellant herein has only one disability, his 
service-connected bilateral hearing loss which is rated 
totally disabling pursuant to the schedular criteria found 
under 38 C.F.R. Part 4.  He has no other service connected or 
nonservice connected disabilities.  Hence, for purposes of 
determining whether he has an employment handicap, the Board 
can only consider his bilateral hearing loss disability.

The facts in Davenport involved a veteran who had only one 
service-connected disability (a bilateral foot disorder), but 
in addition to the foot disorder, he also had headaches (a 
nonservice-connected disability) that he related to 
medications he took to treat his foot disorder.  He argued 
that he needed vocational rehabilitation benefits due to 
employment impediments caused by both his foot disability and 
his headaches (on the basis that his headaches reduced his 
ability to concentrate).  In deciding the case, the Court 
held in Davenport that the statutory scheme in effect at that 
time did not permit the Board to find an employment handicap 
only if the veteran's service-connected disability materially 
contributed to the employment handicap.  In effect, because 
the facts in Davenport disclosed the presence of other 
disabilities, namely the headaches, the Board could not deny 
the claim solely on the grounds that the veteran's service-
connected bilateral foot disorder was not materially 
contributing to an employment handicap.  However, the facts 
in that case are inapposite to those presented herein because 
the Board has only one disability to consider, the 
appellant's service-connected bilateral hearing loss.



ORDER

New and material evidence sufficient to reopen a claim 
seeking entitlement to vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code, not having 
been submitted, the benefits sought on appeal remain denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

